Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 1 of 7 PageID 210




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

   RONALD BELL,
        Petitioner


   v.                                 Case No. 8:13-cr-385-T-33AEP
                                               8:20-cv-1695-T-33AEP

   UNITED STATES OF AMERICA,
        Respondent

   ______________________________/

                                   ORDER

        This matter is before the Court upon consideration of

   Ronald Bell’s pro se 28 U.S.C. § 2255 Motion to Vacate, Set

   Aside, or Correct Sentence (Civ. Doc. # 1; Crim. Doc. # 53),

   filed on July 20, 2020. The United States of America moved to

   dismiss the Motion as untimely on September 23, 2020. (Civ.

   Doc. # 7). Bell did not respond to the government’s motion,

   and the time to do so has lapsed. For the reasons that follow,

   the Court dismisses Bell’s Motion as untimely.

   I.   Background

        In 2013, a grand jury returned a six-count indictment

   that charged Bell with distributing cocaine and marijuana and

   possessing a firearm after having been convicted of multiple

   felonies. (Crim. Doc. # 1). Pursuant to a plea agreement,

   Bell pled guilty to the firearm offense, a violation of 18


                                     1
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 2 of 7 PageID 211




   U.S.C.§§     922(g)(1)      and   924(e),     and     the      United       States

   dismissed     the    remaining        charges.     (Crim.      Doc.     #    20).

   Magistrate Judge Thomas B. McCoun III presided over the change

   of plea hearing, and on January 8, 2014, submitted a Report

   and   Recommendation        to    this     Court     regarding        the    plea

   agreement.    (Crim.       Doc.   #    23).   This    Court      subsequently

   accepted     the    plea    and   sentenced        Bell   to    188     months’

   imprisonment on June 30, 2014. (Crim. Doc. ## 24, 32). Bell

   did not file a direct appeal of his conviction.

   II.   Discussion

         In his Motion, Bell claims that Judge McCoun “failed to

   inform the petitioner that he ha[d] 14 days to file an

   objection to the Magistrate’s Report and Recommendation.”

   (Civ. Doc. # 1). The United States argues that Bell’s Motion

   should be dismissed as untimely, and that Judge McCoun clearly

   warned Bell that he had fourteen days to file an objection.

   (Civ. Doc. # 7).

         A.    Timeliness

         The one-year statute of limitations for filing a motion

   under Section 2255 begins to run from the latest of: (1) the

   date on which the judgment of conviction becomes final; (2)

   the date any unconstitutional government impediment to the

   movant’s motion is removed; (3) the date on which the right


                                          2
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 3 of 7 PageID 212




   asserted was initially recognized by the Supreme Court; or

   (4) the date on which the facts supporting the claim or claims

   could   have   been   discovered   through   the   exercise    of   due

   diligence. 28 U.S.C. § 2255(f); Jones v. United States, 304

   F.3d 1035, 1037-38 (11th Cir. 2002).

        Bell      has    not   alleged    the    existence       of    any

   unconstitutional government impediment to his Motion that

   prevented him from timely filing his Motion as required by

   Section 2255(f)(2). Nor does Bell raise any newly recognized

   right as required by Section 2255(f)(3), or any new facts he

   discovered through the exercise of due diligence as required

   by Section 2255(f)(4). Accordingly, only Section 2255(f)(1)

   is applicable.

        Bell’s judgment of conviction became final on July 15,

   2014, when the time to file a direct appeal expired. See Adams

   v. United States, 173 F.3d 1339, 1342 n.2 (11th Cir. 1999)

   (“[W]here a defendant does not pursue a direct appeal, the

   conviction becomes final when the time expires for filing a

   direct appeal.”). Therefore, Bell had one year from that date,

   through July 15, 2015, to file a timely Section 2255 motion.

   But Bell’s Motion was not filed until July 20, 2020, five

   years after his conviction became final. Accordingly, Bell’s

   Motion is untimely under 28 U.S.C. § 2255(f).


                                      3
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 4 of 7 PageID 213




        Unless equitable tolling applies, the Motion is subject

   to dismissal as time-barred. See Warmus v. United States, 253

   F. App’x 2, 5-6 (11th Cir. 2007) (holding that a Section 2255

   motion filed more than one year after movant’s conviction

   becomes final is “subject to dismissal as time-barred”).

        B.     Equitable Tolling

        In certain situations, the statute of limitations for

   motions under Section 2255 can be equitably tolled. Outler v.

   United    States,     485    F.3d      1273,        1280    (11th    Cir.     2007).

   “Equitable    tolling       is    only      available       if    the   petitioner

   establishes    (1)    extraordinary              circumstances       and    (2)    due

   diligence.”     Id.     Indeed,          “[e]quitable            tolling      is    an

   extraordinary    remedy      and       is       applied    sparingly.”      Id.    The

   movant “bears a strong burden to show specific facts to

   support his claim of extraordinary circumstances and due

   diligence.” Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir.

   2008).

        Here,    Bell     has       not     shown       the    existence       of     any

   “extraordinary circumstances” warranting equitable tolling.

   Bell asserts in his Motion that the one-year statute of

   limitations   does     not       apply      because       the    magistrate      judge

   failed to inform him of the fourteen-day period to file an

   objection to the report and recommendation. (Civ. Doc. # 1 at


                                               4
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 5 of 7 PageID 214




   12). Even if such a failure could constitute an extraordinary

   circumstance, the record negates this claim. Judge McCoun

   unambiguously warned Bell that “[f]ailure to file written

   objections . . . within fourteen (14) days from the date of

   its service bar[red] an aggrieved party from attacking [the]

   Report and Recommendation before the assigned United States

   District Judge.” (Crim. Doc. # 23). Despite his assertions to

   the   contrary,     no   extraordinary     circumstances     justify

   equitable tolling.

         Accordingly, because Bell has failed to show that his

   Section 2255 Motion was filed within the applicable statute

   of limitations or that equitable tolling applies, the Motion

   is due to be dismissed as time-barred pursuant to 28 U.S.C.

   § 2255(f).

   III. Evidentiary Hearing

         “Whether to hold an evidentiary hearing on equitable

   tolling is committed to the sound discretion of the district

   court.” Spears v. Warden, 605 F. App’x 900, 905 (11th Cir.

   2015). The movant bears the burden of establishing the need

   for an evidentiary hearing. Chavez v. Sec’y Fla. Dep’t of

   Corr., 647 F.3d 1057, 1060 (11th Cir. 2011). A court should

   not accept “speculative and inconcrete claims” as the basis




                                     5
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 6 of 7 PageID 215




   to order a hearing. Id. (citing Dickson v. Wainwright, 683

   F.2d 348, 351 (11th Cir. 1982)).

         No evidentiary hearing is required here because Bell’s

   allegations are insufficient to establish that his Motion is

   timely   or    to     warrant   equitably   tolling   the   statute   of

   limitations.

   IV.   Certificate of Appealability and Leave to Appeal In
         Forma Pauperis Denied

         The     Court     declines    to   issue   a    certificate     of

   appealability because Bell has failed to make a substantial

   showing of the denial of a constitutional right as required

   by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Bell

   to proceed on appeal in forma pauperis because such an appeal

   would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

   Bell shall be required to pay the full amount of the appellate

   filing fee pursuant to Section 1915(b)(1) and (2).

         Accordingly, it is

         ORDERED, ADJUDGED, and DECREED:

   (1)   The United States of America’s Motion to Dismiss (Civ.

         Doc. # 7) is GRANTED.

   (2)   Ronald Bell’s pro se 28 U.S.C. § 2255 Motion to Vacate,

         Set Aside, or Correct Sentence (Civ. Doc. # 1; Crim.

         Doc. # 53) is DISMISSED.



                                        6
Case 8:13-cr-00385-VMC-AEP Document 59 Filed 10/26/20 Page 7 of 7 PageID 216




   (3)   The Clerk is directed to enter judgment in favor of the

         United States and thereafter CLOSE the case.

         DONE and ORDERED in Chambers in Tampa, Florida, this

   26th day of October, 2020.




                                     7
